FILED
                                                                   MAY 21, 2019
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III


          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                            )         No. 35841-1-III
                                                )
                      Appellant,                )
                                                )
              v.                                )         PUBLISHED OPINION
                                                )
EDWARD L. JEGLUM,                               )
                                                )
                      Respondent.               )

       LAWRENCE-BERREY, C.J. — Edward Jeglum violated a condition of his cash bail

by failing to appear at multiple court hearings. The State requested forfeiture of the cash

bail. The trial court reserved ruling on the request. Eventually, Mr. Jeglum pleaded

guilty and was sentenced. More than one year later, the trial court denied the State’s

request. In denying the State’s request, the trial court construed existing law as

preventing forfeiture of cash bail once an accused reappears in court.

       The question before us is whether the trial court abused its discretion by

misconstruing existing law. We conclude it did. We hold that if an accused has violated

a condition of cash bail, a trial court has discretion to forfeit cash bail even after the

accused reappears in court and even after entry of the judgment and sentence.
No. 35841-1-III
State v. Jeglum


       We reverse and remand this matter to the trial court for it to exercise its discretion

to determine whether to forfeit Mr. Jeglum’s cash bail and, if so, the appropriate amount.

                                           FACTS

       On February 10, 2015, the State charged Edward Jeglum with felony stalking and

two misdemeanor counts of violation of a no-contact order. The trial court set bail at

$100,000. Mr. Jeglum posted $100,000 cash bail and was warned that failure to appear in

court would result in the immediate forfeiture of the bail money.

       On August 31, the trial court signed an order modifying Mr. Jeglum’s release

conditions to allow him to travel to Arizona in November to attend scheduled medical

appointments. The order provided that further requests for out-of-state travel would

require prior court approval.

       On November 30, Mr. Jeglum appeared in court and the court reset his trial

readiness hearing to January 20, 2016, and his trial date to February 9, 2016. Mr. Jeglum

failed to appear for his January readiness hearing.

       On February 17, 2016, the trial court held a hearing to discuss Mr. Jeglum’s

absence. At the hearing, defense counsel submitted a letter ostensibly signed by a nurse

practitioner and a physician stating that Mr. Jeglum was currently residing in a licensed

assisted living home and that travel was not recommended. Defense counsel told the


                                              2
No. 35841-1-III
State v. Jeglum


court he had been in contact with the doctor, and the doctor was Mr. Jeglum’s primary

care physician.

       Later, when the State called the telephone number on the letter, the State learned

that the number was for a storage unit company. The State requested a warrant and bail

forfeiture. The trial court reserved ruling on the State’s requests and scheduled a hearing

for March 3, for Mr. Jeglum to provide more specific information. The trial court ordered

that Mr. Jeglum’s doctor be available by telephone to testify at the hearing.

       Mr. Jeglum sent a facsimile to the court an hour before the March hearing. Mr.

Jeglum confirmed his knowledge of the hearing, but asserted that the doctor who had

earlier signed the letter was not his doctor, the doctor had never spoken to him or

examined him, and he did not consent to releasing any patient healthcare information.

The facsimile made it clear that Mr. Jeglum had committed a fraud on the court.

       The trial court granted the State’s request for a warrant, but again reserved ruling

on the State’s request for bail forfeiture. A bail bondsman for Mr. Jeglum’s other

pending felony matters flew to Arizona, took Mr. Jeglum into custody, and surrendered

him to the Chelan County jail.

       On March 14, the State once again requested bail forfeiture. The trial court

reserved ruling on the State’s request, but substantially increased bail.


                                              3
No. 35841-1-III
State v. Jeglum


       Mr. Jeglum soon after pleaded guilty and the parties recommended one month in

jail. The trial court refused to accept the recommendation and sentenced Mr. Jeglum to

nine months in jail. The court explained, “Frankly, Mr. Jeglum, I feel like you have made

a mockery of the legal system. You have dragged out these legal proceedings beyond a

point that I would have thought would have been possible.” Report of Proceedings

(3/3/16, 3/14/16, 3/22/16, 1/18/18) (RP) at 57. Once again the court reserved ruling on

the State’s bail forfeiture request. It directed defense counsel to set a hearing so it could

hear from both parties and consider costs incurred by the bondsman in retrieving Mr.

Jeglum.

       Before the trial court could hear the forfeiture request, Mr. Jeglum filed a

declaration of candidacy against the judge. The judge disqualified herself from Mr.

Jeglum’s case. The State eventually succeeded in removing Mr. Jeglum from the ballot

on the basis that he failed to meet the legal requirements to serve as a judge.

       In January 2018, a successor judge heard arguments on the State’s bail forfeiture

request. The court ordered the cash bail to be returned to Mr. Jeglum, citing State v.

Paul1 as the controlling case. The court reasoned,




       1
           95 Wash. App. 775, 976 P.2d 1272 (1999).

                                              4
No. 35841-1-III
State v. Jeglum


                 So I think the Court has the discretion to forfeit all or a portion of
          that cash bail at any time, after [a defendant] fails to appear, but before he
          shows back up, and has the case resolved.
                 Once he’s shown up—and in this case, he did, eventually—and was
          sentenced—irregardless of why he showed up, he was here—then I don’t
          believe this Court has any discretion, but must refund the bail money to the
          defendant.
                 ....
                 . . . I don’t think I have discretion, at this point. I did, up until the
          time he appeared in court. But, once he appeared, I don’t believe the Court
          has any—any discretion.

RP at 74, 81. The trial court stayed the order 30 days to permit the State to appeal, which

it did.

                                            ANALYSIS

          The State argues the trial court had discretion to forfeit the cash bail and asks this

court to remand with instructions for the trial court to exercise its discretion.

          Standard of review

          The decision whether to forfeit bail is reviewed for an abuse of discretion. State v.

Banuelos, 91 Wash. App. 860, 861-62, 960 P.2d 952 (1998); In re Marriage of Bralley, 70
Wash. App. 646, 651, 855 P.2d 1174 (1993); State v. Molina, 8 Wash. App. 551, 552, 507
P.2d 909 (1973). “An abuse of discretion occurs only when the decision of the court is

‘manifestly unreasonable, or exercised on untenable grounds, or for untenable reasons.’”

State v. McCormick, 166 Wash. 2d 689, 706, 213 P.3d 32 (2009) (quoting State ex rel.


                                                 5
No. 35841-1-III
State v. Jeglum


Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 (1971)). A trial court’s decision is

based on untenable reasons when it is based on the wrong legal standard. State v.

Sisouvanh, 175 Wash. 2d 607, 623, 290 P.3d 942 (2012).

       The State argues the trial court abused its discretion by misconstruing Paul. We

agree and take this opportunity to clarify the law of cash bail.

              1.     Cash bail is forfeitable if the accused fails to appear or otherwise
                     violates a condition of release

       At the outset, we note there is no constitutional or statutory authority governing

forfeiture of cash bail. Article I, section 20 of the Washington State Constitution requires

that all criminal defendants “be bailable by sufficient sureties.” However, that provision

only applies to bail posted by third parties, not cash bail posted by the defendant. State v.

Barton, 181 Wash. 2d 148, 156, 331 P.3d 50 (2014). Barton explains:

       “‘The underlying legal theories behind bail bonds and cash bail are
       different; in bail bonds the law looks to the surety to guarantee the
       defendant’s appearance, while in cash bail the law looks to the money
       already in the hands of the state to insure defendant’s appearance.’”

Id. (quoting Bralley, 70 Wn. App. at 653 (quoting 8 C.J.S. Bail § 88, at 109 (1988)). In

Bralley, we held that RCW 10.19.090, which governs forfeiture of bail bonds, does not

apply to cash bail posted by the subject of the bail. Bralley, 70 Wash. App. at 654.




                                              6
No. 35841-1-III
State v. Jeglum


       CrR 3.2(o), however, applies to cash bail; that rule provides:

       If the accused has been released on the accused’s own recognizance, on
       bail, or has deposited money instead thereof, and does not appear when the
       accused’s personal appearance is necessary or violated conditions of
       release, the court, in addition to the forfeiture of the recognizance, or of the
       money deposited, may direct the clerk to issue a bench warrant for the
       accused’s arrest.

This provision authorizes a trial court to forfeit cash bail whenever an accused fails to

appear in court or otherwise violates a condition of release. But it does not answer the

questions presented here—whether forfeiture of cash bail is permitted after the accused

reappears in court or after entry of judgment and sentence.

              2.      Cash bail is forfeitable even after the accused appears back in court
                      and even after entry of judgment and sentence

       In Paul, Anita Paul was convicted of first degree theft of public assistance and

ordered to pay restitution. Paul, 95 Wash. App. at 776. She failed to make payments, and

she was arrested and charged with failure to make restitution payments and failing to

report to her community corrections officer. Id. at 776-77. The trial court set bail at

$2,500, and her parents posted cash bail. Id. at 777. Proceedings continued, and Ms.

Paul always appeared at the hearings. Id. Yet, because she had trouble making her

restitution payments, the trial court forfeited the cash bail. Id. It stated, “‘The bail is

forfeited for restitution. I can forfeit it. It doesn’t matter whose it is.’” Id.


                                               7
No. 35841-1-III
State v. Jeglum


       We disagreed with the trial court and held that cash bail could not be forfeited

when the accused has satisfied the bail conditions. Id. at 777-79. We explained, “If the

[accused] does not appear, the cash bail is forfeited. If the [accused] is subsequently

apprehended, the court has the discretion to vacate the bail for forfeiture or not.” Id. at

778 (citing Bralley, 70 Wash. App. at 651). Using unartful language, we also explained,

“When the accused appears, the conditions of the bail have been fulfilled, and the court

must give the money back.” Id. (citing State v. Ransom, 34 Wash. App. 819, 822-24, 664
P.2d 521 (1983)). Given our earlier explanation of cash bail and the fact that Ms. Paul

had attended all of her court hearings, the preceding quote should not be construed as

applying to accused persons who have missed one or more court hearings. Thus

construed, Paul does not preclude the trial court from forfeiting Mr. Jeglum’s cash bail.

       In Ransom, Mr. Ransom posted $10,000 in cash bail in his pending first degree

robbery case. Ransom, 34 Wash. App. at 820. Mr. Ransom’s mother and brother supplied

the funds. Id. Mr. Ransom appeared for trial and was found guilty. Id. The court

sentenced Mr. Ransom to a term of not more than 10 years’ imprisonment and remanded

Mr. Ransom to the custody of the State. Id. The deputy prosecutor called for a deputy,

but before one arrived, Mr. Ransom fled. Id. at 821. The trial court subsequently ordered

forfeiture of the $10,000 cash bail. Id. We reversed the trial court’s order. Id. at 825.


                                              8
No. 35841-1-III
State v. Jeglum


We held that the cash bail was exonerated once the trial court entered its judgment and

sentence. Id. at 823-24. And because Mr. Ransom had complied with the conditions of

his cash bail prior to its exoneration, the trial court lacked authority to forfeit it. Id. at

824-25.

       Paul and Ransom are distinguishable from the case now before us. In those cases,

the accused persons did not violate the conditions of their cash bail. Here, Mr. Jeglum

did. Not only did Mr. Jeglum fail to appear for court hearings, he perpetrated a fraud on

the court by affirmatively misrepresenting he was unable to attend court because of his

medical condition.

       Moreover, the State requested forfeiture of the cash bail before Mr. Jeglum was

apprehended and returned, again prior to his plea, and again at the plea and sentence

hearing. The trial court reserved ruling on the State’s multiple requests mostly because it

wished to give Mr. Jeglum an opportunity to rebut the State’s factual and legal arguments.

Were we to conclude that these multiple delays for Mr. Jeglum’s benefit somehow

deprived the trial court of its authority to forfeit cash bail, our conclusion would

inequitably benefit a wrongdoer.

       We conclude that the trial court had authority to forfeit Mr. Jeglum’s cash bail

even after he reappeared in court and even after entry of the judgment and sentence. The


                                                9
No. 35841-1-III
State v. Jeglum


trial court misconstrued Paul and, in so doing, abused its discretion. We remand this

matter to the trial court for it to exercise its discretion to determine whether to forfeit Mr.

Jeglum's cash bail and, if so, the appropriate amount.

       Reversed and remanded.




WE CONCUR:




Pennell, J.




                                              10